Citation Nr: 0010876	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-12 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO denied service connection for 
posttraumatic stress disorder (PTSD) due to personal assault.  
However, after conducting a personal hearing on the veteran's 
claim, the RO clarified the issue on appeal in its June 1998 
Statement of the Case as being whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a mental disorder.  During his October 1999 
Board Hearing, the veteran confirmed that he is not seeking 
service connection for PTSD, but rather for his previously 
denied claim for depressive reaction.  The Board thus finds 
that the proper issue on appeal is whether new and material 
evidence has reopened the claim for service connection for a 
mental disorder. 


REMAND

At his hearing before the undersigned member of the Board in 
October 1999, the veteran reported that he had received 
psychiatric treatment during his military service in Germany, 
specifically, during a hospitalization of approximately one 
month at the 97th General Hospital in which he had surgery 
for his leg disability, and shortly thereafter.  He asserted 
that his service medical records in his claims folder are 
incomplete.

The service medical records in the claims folder include a 
notation of a hospitalization from September 14 to October 9, 
1968, at the 97th General Hospital, during which the veteran 
underwent surgery involving the left femur.  This appears to 
be the hospitalization to which the veteran referred in his 
testimony.  The record does not, however, include the 
clinical records concerning this hospitalization or any 
mental hygiene clinic records.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should attempt to obtain 
additional service medical records, 
specifically, clinical records of 
hospitalization from September 14 to 
October 9, 1968, at the 97th General 
Hospital, as well as any mental hygiene 
records.  If additional service medical 
records are unavailable, the RO should so 
advise.  The RO should also consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
the service medical records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


